Citation Nr: 0627662	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-34 360	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as numbness of the extremities.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for peptic ulcer 
disease.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral tinnitus.  

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin rash.  

8.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus.  

9.  Entitlement to an effective date prior to January 30, 
2002, for the award of service connection and a 10 percent 
initial rating for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John Cameron, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for numbness of the extremities, 
depression and PTSD.  The RO also found no new and material 
evidence had been received to reopen his service connection 
claims for skin rash, ulcers, hypertension, tinnitus, and 
hearing loss.  As the veteran has relocated during the course 
of this appeal, his appeal is now being handled by the 
Montgomery, Alabama, RO.  

This appeal also arises from a September 2003 rating decision 
which awarded the veteran service connection, with a 10 
percent rating effective January 30, 2002, for diabetes 
mellitus.  The veteran was notified of this rating decision 
via letter dated November 21, 2003.  On November 18, 2004, 
the RO received the veteran's Notice of Disagreement 
regarding both the initial rating and effective date assigned 
the service connection award for diabetes mellitus.  As this 
Notice of Disagreement was received within a year of the date 
the veteran was notified of the September 2003 rating 
decision, it is timely.  38 U.S.C.A. § 7105 (West 2002).  

In the course of this appeal, the RO determined that because 
the veteran's service connection claims for ulcers, 
hypertension, tinnitus, and hearing loss were denied as not 
well-grounded in May 1998, he was entitled to reconsideration 
on the merits.  However, while § 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA) provided readjudication of 
service connection claims denied as not well-grounded between 
July 14, 1999, and November 9, 2000, the date of enactment of 
the VCAA, no such provision exists regarding the prior May 
1998 denial of the veteran's service connection claims.  
Therefore, 38 U.S.C.A. § 5108 (West 2002) still applies to 
the veteran's service connection claims for ulcers, 
hypertension, tinnitus, and hearing loss.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran's service connection claims for PTSD with 
depression and peripheral neuropathy, and his application to 
reopen his service connection claims for hypertension, peptic 
ulcer disease, and a skin disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT

1.  In a May 1998 rating decision, entitlement to service 
connection for bilateral hearing loss and tinnitus was 
denied.  

2.  The evidence received since the May 1998 denial of the 
veteran's claim for service connection for bilateral hearing 
loss is cumulative and redundant of evidence already 
received, or does not relate to an unestablished fact 
necessary to substantiate the claim.  

3.  The evidence received since the May 1998 denial of the 
veteran's claim for service connection for tinnitus is 
cumulative and redundant of evidence already received, or 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection 
for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

2.  Evidence submitted since the RO's May 1998 decision is 
not new and material with respect to the claim for service 
connection for bilateral hearing loss, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  Evidence submitted since the RO's May 1998 decision is 
not new and material with respect to the claim for service 
connection for tinnitus, and the claim for that benefit may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, for the reasons set forth below, the VA has 
complied with the duties to assist and notify the veteran in 
reference to the issues addressed in this decision.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to the benefits claimed via RO letter issued in 
October 2002.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) 
(2005).  In this case, all identified and available evidence 
has been obtained, including all relevant treatment records 
and examination reports.  In this respect, the Board notes 
that all private medical treatment records made known to VA 
have been obtained.  The veteran was also notified of the 
above development via the RO's letters.  No response or 
additional records have been received to the present.  The RO 
has also obtained the veteran's medical treatment records 
associated with his claim for Social Security Disability 
benefits.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board does note that subsequent to the most recent 
consideration of the issues on appeal by the RO, the veteran 
submitted additional medical treatment records, and he did 
not waive agency of original jurisdiction consideration 
thereof.  Generally, when additional evidence is received by 
VA, it must first be considered by the agency of original 
jurisdiction prior to adjudication by the Board.  A 
supplemental statement of the case must also be afforded him.  
See 38 C.F.R. § 19.31 (2005).  Such has not bee accomplished 
in the present case.  However, because this additional 
evidence does not pertain to the issues being decided at this 
time, remand to the RO for initial consideration is not 
warranted at present.  

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this respect, the October 2002 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims for VA benefits.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim, the Board finds that he has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  3.159(b)(1) 
(2005).  The AOJ's October 2002 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In the 
more recent case of Kent v. Nicholson,--- Vet. App. ----, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006), the Court further held 
"VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim."  Kent at 9 (emphasis 
added).  VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims to reopen, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's applications to reopen, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks to reopen service connection claims for 
bilateral hearing loss and tinnitus.  Service connection for 
bilateral hearing loss and tinnitus was previously denied by 
the RO in a May 1998 rating decision, and the veteran was so 
informed in June 1998.  As the veteran did not initiate a 
timely appeal of this decision, it is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

As noted in the introduction, the RO has reopened the 
veteran's claims and considered them on the merits.  
Nevertheless, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claims and 
to adjudicate the claims de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his application to reopen, the veteran has 
submitted private medical and Social Security Administration 
records, as well as his own contentions.  For the reasons to 
be discussed below, this evidence is not new and material, 
and the veteran's service connection claims for bilateral 
hearing loss and tinnitus not reopened.  

When the veteran's claims were considered by VA in May 1998, 
the RO found no evidence indicating the veteran had current 
diagnoses of hearing loss or tinnitus, or that such 
disabilities had their onset during military service.  The 
veteran's service medical records were negative for diagnoses 
of hearing loss or tinnitus.  Review of records received 
since that decision does not indicate current diagnoses of 
tinnitus or hearing loss, or competent evidence of the onset 
of such disabilities during military service.  While the 
veteran has submitted voluminous private and Social Security 
Administration medical records, these records concern 
treatment of disabilities unrelated to tinnitus and hearing 
loss.  While these records are new, in that they were not 
before VA in May 1998, they are not material, as they do not 
relate to an unestablished fact necessary to substantiate the 
claim.  None of the evidence submitted by the veteran or 
obtained by VA suggests either that the veteran currently has 
tinnitus or hearing loss, or that such disabilities began 
during military service.  Therefore, it is not new and 
material evidence.  

The veteran has also offered his own contentions that he has 
current diagnoses of bilateral hearing loss and tinnitus, and 
these disabilities began during military service.  However, 
these statements are also not new and material evidence.  As 
a layperson, the veteran's statements regarding medical 
causation, etiology, and diagnosis do not constitute new and 
material which is binding on the Board.  See Moray v. Brown, 
5 Vet. App. 211 (1993).  The Board also observes that the 
veteran's current contentions are essentially similar to 
those considered and rejected by VA within the 1998 denial 
and are thus not new, but are cumulative and redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claims for service connection for 
bilateral hearing loss and tinnitus.  In the absence of the 
submission of new and material evidence, his application to 
reopen these claims must be denied.  As a preponderance of 
the evidence is against the application to reopen, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence to reopen the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
has not been received, and the appeal is denied.

New and material evidence to reopen the veteran's claim for 
entitlement to service connection for tinnitus has not been 
received, and the appeal is denied.


REMAND

Subsequent to the July 2004 statement of the case, the 
veteran's attorney submitted additional private medical 
treatment records which have not yet been considered by the 
RO.  These records are pertinent to the veteran's pending 
claims for service connection for PTSD and peripheral 
neuropathy, and his applications to reopen his service 
connection claims for peptic ulcer disease, hypertension, and 
a skin disorder.  As these records were submitted without a 
waiver of agency of original jurisdiction consideration, 
these issues must be remanded for reconsideration by the RO 
prior to adjudication by the Board.  38 C.F.R. § 20.1304 
(2005).  If the veteran's claims remain denied, the RO must 
issue a supplemental statement of the case before returning 
the appeal to the Board.  38 C.F.R. § 19.31 (2005).  

Next, as was noted above, the veteran has filed a timely 
Notice of Disagreement regarding the initial rating and 
effective date assigned his service connection award for 
diabetes mellitus.  Accordingly, a remand is required in 
order for the RO to provide the veteran a statement of the 
case.  The Court held in Manlincon v. West, 12 Vet. App. 238 
(1999), that, when a notice of disagreement has been timely 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the 
veteran must submit a timely substantive appeal in order for 
this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: (1) 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra; and (2) requests or tells 
the veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  The AMC/RO should issue a statement of 
the case regarding the issue of 
entitlement to an initial rating and 
earlier effective date for the award of 
service connection for diabetes mellitus.  
The appellant and his representative are 
hereby notified that, following the 
receipt of the statement of the case 
concerning this issue, a timely and 
adequate substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should these 
issues be returned to the Board.  

3.  The AMC/RO must reconsider the 
veteran's service connection claims for 
PTSD and peripheral neuropathy, and his 
application to reopen his service 
connection claims for hypertension, peptic 
ulcer disease, and a skin disability in 
light of the additional evidence received 
subsequent to the statement of the case.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


